                  Case 08-12180-BLS               Doc 965        Filed 12/17/18          Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
In re:                                     : Chapter 7
                                           :
HOSPITAL PARTNERS OF AMERICA, INC.,       :  Case No. 08-12180 (BLS)
et al.,1                                   : (Substantively Consolidated)
                                           :
                  Debtors.                 :
__________________________________________:

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON DECEMBER 19, 2018 AT 9:00 A.M.

FINAL FEE APPLICATIONS

         1.       Supplemental Application for Compensation to Final Fee Application for Moore
                  & Van Allen PLLC [Docket No. 922; Filed on April 6, 2015]

                            Response Deadline:          December 10, 2018 at 4:00 p.m.

                            Responses Received: None

                            Related Documents:

                                      A.       Notice of Trustee's Final Report and Applications for
                                               Compensation [Docket No. 957; Filed on November 19,
                                               2018]

                                      B.       Certification of No Objection [Docket No. 964; Filed on
                                               December 17, 2018]

                                      C.       Proposed form of Order with related Docket No. 922

                            Status:            Certification of No Objection filed.

         2.       Final Application for Compensation and Reimbursement of Expenses for
                  Giuliano Miller and Company, LLC as accountants to the Chapter 7 trustee
                  [Docket No. 930; Filed on April 17, 2015]

                            Related Documents:

                            A.        Notice of Trustee's Final Report and Applications for
                                      Compensation [Docket No. 957; Filed on November 19, 2018]
                                      See TAB 1A

1
  The Debtors comprise the following entities: Hospital Partners of America, Inc., a Delaware corporation (Fed. EIN xx-
xxx1189), Surgical Hospital of Austin Management, Inc., a Delaware corporation (Fed. EIN xx-xxx9812), Austin Surgical
Hospital Holdings, Inc., a Delaware corporation (Fed. EIN xx-xxx9774), and Trinity MC Management, LLC, a Texas limited
liability company (Fed. EIN xx-xxx9391).
ACTIVE\79488490.v1
              Case 08-12180-BLS       Doc 965     Filed 12/17/18    Page 2 of 3
Agenda for Hearing on December 19, 2018
The Honorable Brendan L. Shannon
Page 2 of 3

                     Response Deadline:    December 10, 2018 at 4:00 p.m.

                     Responses Received:

                               B.   Omnibus Objection of the United States Trustee to Final
                                    Fee Applications [Docket No. 960; Filed on December 6,
                                    2018]

                               C.   Response filed by Fox Rothschild LLP and Giuliano Miller
                                    & Co. LLC [Docket No. 963; Filed December 16, 2018]

                     Status:        This matter is going forward.

       3.      Final Application for Compensation for Allowance of Eighth and Final
               Compensation for Services Rendered and Reimbursement of Expenses as
               Attorneys to the Trustee [Docket No. 931; Filed on April 23, 2015]

                     Related Documents:

                               A.   Application by Fox Rothschild LLP for Supplemental Final
                                    Compensation and Reimbursement of Expenses as
                                    Attorneys to the Trustee for the Period April 18, 2015 to
                                    October 31, 2017 [Docket No. 947; Filed on November 1,
                                    2017]

                               B.   Notice of Trustee's Final Report and Applications for
                                    Compensation [Docket No. 957; Filed on November 19,
                                    2018] See TAB 1A

                     Response Deadline:    December 10, 2018 at 4:00 p.m.

                     Responses Received:

                               C.   Omnibus Objection of the United States Trustee to Final
                                    Fee Applications [Docket No. 960; Filed on December 6,
                                    2018] See TAB 2B

                               D.   Response filed by Fox Rothschild LLP and Giuliano Miller
                                    & Co. LLC [Docket No. 963; Filed December 16, 2018]
                                    See TAB 2C

                     Status:        This matter is going forward.




ACTIVE\79488490.v1
              Case 08-12180-BLS        Doc 965     Filed 12/17/18    Page 3 of 3
Agenda for Hearing on December 19, 2018
The Honorable Brendan L. Shannon
Page 3 of 3


       TRUSTEE’S FINAL REPORT

       4.      Trustees Final Report and Account of the Administration of the Estate and Final
               Application for Compensation, and the Trustees Proposed Distribution of
               Property of the Estate [Docket No. 956; Filed on November 16, 2018]

                      Response Deadline:    December 10, 2018 at 4:00 p.m.

                      Responses Received: None

                      Related Documents:

                                A.   Notice of Trustee's Final Report and Applications for
                                     Compensation [Docket No. 957; Filed on November 19,
                                     2018] See TAB 1A

                                B.   Order of Distribution with Related Docket No. 956

                                C.   Order Awarding Trustee’s Compensation and Expenses
                                     with Related Docket No. 956

                      Status:        This matter is going forward.

                                     FOX ROTHSCHILD LLP

                                     By: /s/ Seth A. Niederman
                                             Seth A. Niederman, Esquire
                                             Delaware Bar No. 4588
                                             919 North Market Street, Suite 300
                                             Wilmington, DE 19899-2323
                                             (302) 654-7444/Fax (302) 656-8920
                                                   -and-
                                            Michael G. Menkowitz, Esquire
                                            2000 Market Street, 20th Floor
                                            Philadelphia, PA 19103-3222
                                            (215) 299-2000/Fax (215) 299-2150
                                     Attorneys for Alfred T. Giuliano, Chapter 7 Trustee for the
                                     estates of Hospital Partners of America, Inc., et al.

Dated: December 17, 2018




ACTIVE\79488490.v1
